PER CURIAM:
Claimant appeals from a decision of the Industrial Commission which denied her a permanent disability rating from two industrial accidents, one which occurred on June 6, 1980, and the other which allegedly occurred on May 22, 1980. The Industrial Commission concluded that, after having received temporary benefits for a period, the claimant was not permanently impaired or disabled as the result of the industrial accidents as alleged. The commission concluded that any disablement which the claimant had was unrelated to her employment and resulted from a pre-existing condition.
After carefully considering the briefs and the oral argument of the parties, the Court is of the opinion that this appeal essentially seeks to retry factual issues which were resolved by the Industrial Commission. Ample evidence in the record supports the Industrial Commission’s findings, and we see no error in its conclusions of law. The respondent did not request attorney fees on appeal; hence, none are awarded, although the Court views the appeal as taken unreasonably and without foundation.
Costs to respondent on appeal.